Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142431-2(49)                                                                                         Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 142431
                                                                    COA: 298514
                                                                    Macomb CC: 2006-003114-FH
  JOHN NIEMIEC,                                                                 2006-003117-FC
            Defendant-Appellant.

  _________________________________________/

  IN RE NIEMIEC
  ________________________________________

  JOHN NIEMIEC,
            Plaintiff-Appellant,
  v                                                                 SC: 142432
                                                                    COA: 298689
                                                                    Macomb CC: 2006-003114-FH
  MACOMB CIRCUIT COURT
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s November
  20, 2012 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

         VIVIANO, J., not participating because he was the Chief Judge of the 16th Judicial
  Circuit Court before his appointment to this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
         d0422                                                                 Clerk